Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The scope of the pending claims is interpreted as follows:
Claims 1-20 are given their broadest reasonable interpretation.
Examiner notes the use of the language “control unit configured to” in claims 1-19.  However, viewed in context of the specification, the claimed structure broadly compasses processing units performing the claimed functions and would therefore recite sufficient structure to perform the claimed functions. 
Double Patenting
Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,460,493 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘988 is broader in scope but corresponding claims are present in ‘493
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. ‘493
Table 2 below lists corresponding claims between the present application and U.S. Patent No. ‘493
Table 1. Example Claim Mapping
17/156,988
10,460,493
1. An information processing apparatus comprising: 

a control unit configured to generate a synthesized object model by synthesizing a first object model and a second object model, and 

cause the generated synthesized object model to be displayed in association with an image corresponding to the first object model or the second object model, 

wherein the control unit controls a mode of the synthesis on a basis of input information.
1. An information processing apparatus comprising: 

a control unit configured to generate a synthesized object model by synthesizing a first object model and a second object model, and 

cause the generated synthesized object model to be displayed in association with an image corresponding to the first object model or the second object model, 

wherein the control unit controls a mode of the synthesis on a basis of input information, 

wherein the first object model includes a first face model, the second object model includes a second face model, and the synthesized object model includes a synthesized face model, wherein the mode includes a first mode in which the synthesized face model is generated based on mesh information of only the first face model, and a second mode in 


Table 2. Corresponding Claims
17/156,988
10,460,493
1
1
2
1
3
1
4
2
5
3
6
4
7
5
8
6
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16
19
17
20
18


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim is inclusive of computer programs.  Computer programs on their own lack any tangible, structural form (see MPEP 2106.03).  The current claim(s) do not recite sufficient structural limitations to encompass only patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 2, 12, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yausa (US 2009/0225099) in view of Ma, A Facial Composite Editor for Blendshape Characters
	
Claim 1

	Yuasa discloses an information processing apparatus comprising: 

    PNG
    media_image1.png
    371
    506
    media_image1.png
    Greyscale

a control unit configured to generate a synthesized object model by synthesizing a first object model and a second object model , and cause the generated synthesized object model to be displayed in association with an image corresponding to the first object model or the second object model (Yuasa, ¶ 12: “The image input unit 12 inputs a first image (including a face of person A) and a second image (including a face of person B). The feature point detection unit 14 detects a plurality of feature points from the first image and the second image. The storage unit 22 stores three-dimensional shape information representing a model as a general shape of object. The correspondence calculation unit 16 calculates correspondence relationship between the feature points (of the first image and the second image) and the three-dimensional shape information”), 
wherein the control unit controls a mode of the synthesis on a basis of input information (Fig. 6; 2.3. “The regional blending weights will be assigned by the user through an user interface, as discussed in Section 3. Each control point in the same region shares the same weights. For each vertex on the mesh”):
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider input information.  As disclosed by Ma a user would be able to adjust blending to preference using a GUI.  The motivation therefore would have been to adjust the final result more intuitively using a user interface.
Claim 2
Yausa discloses wherein the first object model includes a first face model (Yuasa, 4] 21:
“face of person A...a plurality of feature points from [person A]...three-dimensional shape information representing a model as a general shape of object...correspondence relationship between the feature points (of the first image and the second image) and the three -dimensional
shape information.”), the second object model includes a second face model (Yuasa, 4] 21: “face
of person B...a plurality of feature points from [person B]...three-dimensional shape information
representing a model as a general shape of object...correspondence relationship between the feature points (of the first image and the second image) and the three-dimensional shape information.”), and the synthesized object model includes a synthesized face model (Yuasa, 4]
22: “synthesized image generation unit 20 corresponds pixels of the first image with pixels of the
normalized image by the correspondence relationship with the three-dimensional shape information, and synthesizes the first image with the normalized image by corresponded pixels
between the first image and the normalized image”)

Yausa discloses wherein the control unit uses face feature information of another face model in a case in which face feature information for generating the synthesized face model is insufficient (Fig. 5; Yausa discloses additional 3D model to improve orientation of the faces)
Claim 13
Yausa does not disclose, but Ma makes obvious wherein the other face model includes a
past face model, or the first face model or the second face model serving as a counterpart of the synthesis (Section, 2: “Simply blending the vertex positions as traditional blendshape operation does is a poor choice for our application, since the local facial features which we would like to composite may exist at different positions in each character. For example, one character's
mouth might occupy the same position as the lower part of the nose of a different character”)
As of the effective date of this application, it would have been obvious to one of ordinary
skill the art to combine Ma in order to use past models. The motivation would have been to
use for example, randomized faces to improve blending.
Claim 19
	The same teachings and rationales in claim 1 are applicable to claim 19.
Claim 20
The same teachings and rationales in claim 1 are applicable to claim 20.
	
Claim(s) 6-10, 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yausa (US 2009/0225099) in view of Ma, A Facial Composite Editor for Blendshape Characters and Zhang, Face to Face

Claim 6
Yausa does not disclose, but Zhang makes obvious wherein the control unit causes the synthesized face model to be displayed in association with an image specified on a basis of a user's input from among images corresponding to the first face model and the second face model (Fig. 9, section 8: ““Our system also allows the user to select the desired feature(s) from a database of preconstructed typical features, which are shown in the small icons on the upper-left of the GUI. Upon selecting a feature from the database, the feature will be imported seamlessly into the displayed head model and can be further edited if needed. The slider positions for each of the available feature in the database are stored by the system so that their configuration can be restored whenever the feature is chosen. Such a feature importing mode enables coarse-to-fine modification of features, making the face synthesis process less tedious”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to control changes based on user input. The motivation would have been to allow customization using an easy interface for the user. Further, application of the technique’s to applicant’s field of endeavor is suggested by Zhang: “One of the most challenging tasks in graphics modeling is to build an interactive system that allows users to model varied, realistic geometric models of human faces quickly and easily. Applications of such a system range from entertainment to communications: virtual human faces need to be generated for movies, computer games, advertisements, or other virtual environments, and facial avatars are needed for video teleconference and other instant communication programs” (1. Introduction).
Claim 7
wherein the input information includes information related to an image corresponding to the first face model or the second face model that serves as an input of processing performed by the control unit (Fig. 9, section 8: ““Our system also allows the user to select the desired feature(s) from a database of preconstructed typical features, which are shown in the small icons on the upper-left of the GUI. Upon selecting a feature from the database, the feature will be imported seamlessly into the displayed head model and can be further edited if needed. The slider positions for each of the available feature in the database are stored by the system so that their configuration can be restored whenever the feature is chosen. Such a feature importing mode enables coarse-to-fine modification of features, making the face synthesis process less tedious”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to control changes based on user input. The motivation would have been to allow customization using an easy interface for the user. Further, application of the technique’s to applicant’s field of endeavor is suggested by Zhang: “One of the most challenging tasks in graphics modeling is to build an interactive system that allows users to model varied, realistic geometric models of human faces quickly and easily. Applications of such a system range from entertainment to communications: virtual human faces need to be generated for movies, computer games, advertisements, or other virtual environments, and facial avatars are needed for video teleconference and other instant communication programs” (1. Introduction).
Claim 8
 wherein the information related to the image includes information related to an attribute of the image or content of the image (Fig. 9, attributes adjustable by sliders; Also Fig. 6 of Ma, attributes adjustable by sliders) 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to control changes based on user input. The motivation would have been to allow customization using an easy interface for the user. Further, application of the technique’s to applicant’s field of endeavor is suggested by Zhang: “One of the most challenging tasks in graphics modeling is to build an interactive system that allows users to model varied, realistic geometric models of human faces quickly and easily. Applications of such a system range from entertainment to communications: virtual human faces need to be generated for movies, computer games, advertisements, or other virtual environments, and facial avatars are needed for video teleconference and other instant communication programs” (1. Introduction).
Claim 9
Yausa does not disclose, but Zhang makes obvious wherein the input information includes information related to a user's input operation (Fig. 9, section 8: ““Our system also allows the user to select the desired feature(s) from a database of preconstructed typical features, which are shown in the small icons on the upper-left of the GUI. Upon selecting a feature from the database, the feature will be imported seamlessly into the displayed head model and can be further edited if needed. The slider positions for each of the available feature in the database are stored by the system so that their configuration can be restored whenever the feature is chosen. Such a feature importing mode enables coarse-to-fine modification of features, making the face synthesis process less tedious”)

Claim 10
Yausa does not disclose, but Ma makes obvious wherein the user's input operation includes an operation of selecting the first face model or the second face model, and the control unit assigns the mode in accordance with a selected position of the first face model or the second face model (Fig. 6; 2.3. “The regional blending weights will be assigned by the user through an user interface, as discussed in Section 3. Each control point in the same region shares the same weights. For each vertex on the mesh”)
As of the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a first and second mode. The motivation would have been to allow a user to select between one face or the other or a combination
 Claim 14
Claim 14 The information processing apparatus according to claim 2, wherein the control unit changes the face feature information of the synthesized face model on the basis of the input information(Fig. 9, section 8: ““Our system also allows the user to select the desired feature(s) from a database of preconstructed typical features, which are shown in the small icons on the upper-left of the GUI. Upon selecting a feature from the database, the feature will be imported seamlessly into the displayed head model and can be further edited if needed. The slider positions for each of the available feature in the database are stored by the system so that their configuration can be restored whenever the feature is chosen. Such a feature importing mode enables coarse-to-fine modification of features, making the face synthesis process less tedious”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to control changes based on user input. The motivation would have been to allow customization using an easy interface for the user. Further, application of the technique’s to applicant’s field of endeavor is suggested by Zhang: “One of the most challenging tasks in graphics modeling is to build an interactive system that allows users to model varied, realistic geometric models of human faces quickly and easily. Applications of such a system range from entertainment to communications: virtual human faces need to be generated for movies, computer games, advertisements, or other virtual environments, and facial avatars are needed for video teleconference and other instant communication programs” (1. Introduction).
Claim 15
Claim 15 The information processing apparatus according to claim 14, wherein the control unit changes face feature information of the synthesized face model between face feature information of the first face model and face feature information of the second face model on a basis of a user's input operation.
Claim 16
Yausa does not explicitly disclose, but Zhang makes obvious wherein the control unit changes mesh information of the synthesized face model on a basis of attribute information of the first face model or the second face model (Zhang, Fig. 9, attributes adjustable by sliders; Also Fig. 6 of Ma, attributes adjustable by sliders)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to control changes based on user input. The motivation would have been to allow customization using an easy interface for the user. Further, application of the technique’s to applicant’s field of endeavor is suggested by Zhang: “One of the most challenging tasks in graphics modeling is to build an interactive system that allows users to model varied, realistic geometric models of human faces quickly and easily. Applications of such a system range from entertainment to communications: virtual human faces need to be generated for movies, computer games, advertisements, or other virtual environments, and facial avatars are needed for video teleconference and other instant communication programs” (1. Introduction).
Claim 17
Yausa does not explicitly disclose, but Zhang makes obvious wherein the control unit changes texture information of the synthesized face model on a basis of the first face model, the second face model, or an image with which the synthesized face model is associated (Fig. 8 discloses textured face model).

Claim 18
Yausa further discloses wherein at least one of images corresponding to the first face model and the second face model includes an image that is temporarily recorded by imaging (e.g. input image can be stored temporarily for processing; 4] 49 discloses real-time processing which would make more than temporary storing unnecessary)

Allowable Subject Matter
Claim(s) 3, 4, 5, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611